Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022, that includes a response to the Final Office Action mailed January 28, 2022, has been entered. Claims 1-109, 111-113, 116, and 131-144 have been canceled. Claims 145-149 have been withdrawn. Claims 110, 114, 115, 117-130, and 150-154 are currently under examination in the application.
Partial Withdrawal of Prior Claim Rejections - Obviousness-Type Double Patenting
A terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d), and signed in compliance with 37 CFR 1.321(b), has been timely filed with respect to U.S. Patent No. 11,135,311. Therefore, the Obviousness-Type Double Patenting rejection over U.S. Patent No. 11,135,311, presented in the Final Office Action mailed January 28, 2022, is hereby withdrawn. 
However, the Obviousness-Type Double Patenting rejection over U.S. Patent No. 7,893,040, also presented in the Final Office Action mailed January 28, 2022, is being maintained at this time.
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 110, 115, 117-129, and 150-154 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15, and 17-19 of U.S. Patent No. 7,893,040. 
Applicant’s claims are directed to an ophthalmic composition comprising 1-2 wt% dexamethasone, 12-16 wt% ɣ-cyclodextrin, 2.2-2.8 wt% polymer, and water; wherein the viscosity is 4-14 cP, 70-90% of the dexamethasone is in the form of solid complexes, the solid complex has a diameter of about 3-8 µm, and the composition comprises less than 0.2 wt% dexamethasone enol aldehyde. 
Claims 1-13, 15, and 17-19 of U.S. Patent No. 7,893,040 disclose an ophthalmic composition in the form of an aqueous suspension comprising drug, cyclodextrin, a polymer, and water; wherein the drug can be dexamethasone, the cyclodextrin can be ɣ-cyclodextrin and can be present in the amount of 2-20 wt%, the polymer can be present in the amount of up to 5 wt%; and wherein 50-95% of the dexamethasone is in the form of solid complexes with a diameter of about 0.1-500 µm. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 7,893,040 discloses that by “an ophthalmic composition in the form of an aqueous suspension” means that the viscosity is “typically between 2-15 cP”, and dexamethasone, when employed as the active with ɣ-cyclodextrin, is present in the amount of 1.5 wt%.
The claimed composition of U.S. Patent No. 7,893,040 does not necessarily require any dexamethasone enol aldehyde at all (i.e. meets the limitation of “contains less than 0.2 wt% dexamethasone enol aldehyde”). Alternatively, to the extent that this amount of dexamethasone enol aldehyde is inherently present in the claimed composition (e.g. as a natural by-product or degradation product) independent of the hand of man (i.e. to actively place the dexamethasone enol aldehyde in the composition), since the claimed composition of U.S. Patent No. 7,893,040 is not patentably distinct from the instantly claimed composition, the compositions covered within the scope of the claims in U.S. Patent No. 7,893,040 would be expected to include compositions that have the same properties as the instantly claimed composition, including the claimed amount of dexamethasone enol aldehyde in the composition.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 154 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 154 is directed to a composition comprising certain recited elements, but then proceeds to stipulate in a wherein clause that “the composition comprises less than 1% of any product that was not voluntarily introduced in the composition but was generated in situ during manufacturing of the composition”. What was “voluntarily introduced” is not only arbitrary and subjective, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of what is necessarily included and excluded from the claimed composition. Moreover, from the stated limitation that “the composition is limited to 1% of any product…generated in situ during manufacturing”, one of ordinary skill in the art cannot definitively ascertain what specific elements are necessarily limited to being present in the amount of less than 1%. Indeed, the claim never even specifies any requisite method of manufacture, and certainly does not impart any definite limits to what compounds are limited to being present in the amount of less than 1%. One of ordinary skill in the art also cannot definitively ascertain whether any and all products “introduced voluntarily” are necessarily present in the amount of 1% or higher, or if products generated in situ can be present in amounts larger than 1% if some amount of that same product was introduced voluntarily, even in amounts much less than 1%. Even further, the claim attempts to define a claimed composition based on unknown variables, like what products may or may not be generated in situ during manufacturing, and indeed the full identity of such products are essentially nothing more than a black box. Finally, one of ordinary skill in the art cannot definitively ascertain what the “1%” is relative to, e.g. the weight of the composition as a whole, the weight of a particular product introduced voluntarily presumably from which a product is generated in situ during manufacturing, or something else. All in all, the claim does not properly define the metes and bounds of the claimed composition, but rather introduces a variety of arbitrary, subjective and unknown criteria in something of a tangled web, which is precisely what should be avoided when drafting proper claims for a U.S. Government sanctioned monopoly. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 110, 114, 115, 117-130, and 150-154 are rejected under 35 U.S.C. 103 as being unpatentable over Jansook et al. (J. Pharm Pharmaceut Sci. 2010; 13(3): 336-350)
Applicant Claims
Applicant’s elected subject matter is directed to a sterile ophthalmic composition comprising 1.5 wt% dexamethasone, 14 wt% ɣ-cyclodextrin, 2.5 wt% poloxamer, 0.1 wt% disodium edetate, 0.57 wt% sodium chloride, and water; wherein the viscosity is 4-14 cP, 70-90% of the desamethasone is in the form of solid complexes, the solid complex has a diameter of about 3-8 µm, and the composition comprises less than 0.5 wt% dexamethasone enol aldehyde based on the weight of the dexamethasone. 
Determination of the Scope and Content of the Prior Art (MPEP § 2141.01)
Jansook et al. disclose sterile eye drops (i.e. an ophthalmic composition) comprising 1.5 wt% dexamethasone, 14 wt% ɣ-cyclodextrin, 2.5 wt% poloxamer 407, 0.1 wt% disodium edetate (i.e. EDTA), 0.5 wt% sodium chloride, and water; wherein the viscosity is about 7-12 cP, about 60-85% of the dexamethasone can be in the form of solid complexes, the solid complex has a diameter of about 2.5-5.8 µm, and the composition comprises less than 0.5 wt% of dexamethasone degradation products (see e.g. abstract; Tables 1, 3, 4, and 5).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Jansook et al. do not explicitly disclose the amount of dexamethasone enol aldehyde, and thus do not anticipate the instantly claimed subject matter. However, the Jansook et al. disclosure is sufficient to render the claimed subject matter prima facie obvious within the meaning of 35 USC 103.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Jansook et al., outlined supra, to devise the instantly claimed composition. 
Jansook et al. disclose eye drops (i.e. an ophthalmic composition) comprising 1.5 wt% dexamethasone, 14 wt% ɣ-cyclodextrin, 2.5 wt% poloxamer 407, 0.1 wt% disodium edetate (i.e. EDTA), 0.5 wt% sodium chloride, and water; wherein the viscosity is about 7-12 cP, about 60-85% of the dexamethasone can be in the form of solid complexes, and the solid complex has a diameter of about 2.5-5.8 µm. 
No dexamethasone enol aldehyde whatsoever is added to the Jansook et al. composition, and one of ordinary skill in the art would thus have understood that the Jansook et al. composition contains no dexamethasone enol aldehyde at all. To the extent that dexamethasone enol aldehyde is an unintentional degradation product of dexamethasone, Jansook et al. expressly teaches that their compositions are chemically stable, and this stability is clearly evident from the data shown in Table 4. For formulation F1, the intended amount of dexamethasone is 1.5 % w/v, i.e. 15 mg/ml. The amounts of dexamethasone in formulation F1 recorded over a period of 8 months include a high of e.g. 14.37 ±0.52 mg/ml at 25C and 14.64 ± 0.54 mg/ml at 40C. Without question, one of ordinary skill in the art would know that no dexamethasone is being spontaneously generated during this test period. Hence, within the margin of error, the amount of dexamethasone can be e.g. 15 mg/ml, and thus no dexamethasone degradation products are formed at all. 
Even assuming, arguendo, that the highest amount of dexamethasone at the 25C, i.e. 14.37 + 0.52, i.e. 14.89, is interpreted to mean that a total of 0.11 mg/ml of dexamethasone degradation products are formed, the amount of degradation products is thus 0.01% of the composition by weight, and 0.7% of the dexamethasone by weight. However, dexamethasone enol aldehydes may be but one of the dexamethasone degradation products formed, if they are formed at all, and may not even be the primary degradation product formed. Hence, in other words, dexamethasone enol aldehyde, if present at all, may be only a small fraction of the total amount of degradation products present, i.e. a small fraction of the 0.7% by weight of the dexamethasone. Applicant has provided no hard evidence to the contrary.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed April 22, 2022 have been fully considered but they are not found persuasive.
i) Applicant contends that “there is no suggestion or motivation in Jansook to form a sterile composition that comprises less than 0.5% by weight of dexamethasone enol aldehyde based on the weight of the dexamethasone, as required by the instant claims”; that “experimental data in the current application discloses that material produced using the method of Jansook would have comprised substantially more, not less, than 0.5% by weight of dexamethasone enol aldehyde based on the weight of the dexamethasone”; that “although the same ingredients were initially combined, the step of heating the compositions using the method disclosed in Jansook produces degradation products at levels that are not present in compositions of the instant claims”, and thus “Jansook does not teach or suggest each of the features of the current claims”. 
The Examiner, however, would like to point out the following:
1. In stark contrast to Applicant’s assertion, Jansook expressly teaches a sterile composition that comprises absolutely no dexamethasone enol aldehyde at all. That is precisely the actual teaching that one of ordinary skill in the art would take from Jansook. Specifically, Jansook discloses Formula F1, which is a sterile composition that consists of 1.5% dexamethasone, 14.4% gamma-cyclodextrin, 2.5% Poloxamer 407, 0.02% benzalkonium chloride, 0.1% disodium edetate, 0.125% PVP, and 0.5% sodium chloride, which F1 composition has a viscosity of 12.9 cP. Because of the “consists of” transitional phrase, the composition necessarily excludes all unrecited elements, including any dexamethasone enol aldehyde. Hence, in reality, composition F1, which is the composition that Jansook actually teaches, fully and without question anticipates the presently claimed subject matter under 35 USC 102.
2. Although Jansook’s expressly taught F1 composition in fact anticipates the instantly claimed composition, Applicant is attempting to assert that while Jansook’s disclosed composition as taught necessarily excludes any and all dexamethasone enol aldehyde, that unbeknown to Jansook, their sterilizing autoclave process is generating dexamethasone enol aldehyde at levels higher than the Applicant’s claimed amount of “less than 0.5 wt%” based on the weight of the dexamethasone, and thus the composition Jansook is actually physically producing is different from the one that Jansook is actually expressly teaching, and also different from the one Applicant currently claims, and thus Applicant should be granted a United States Patent. In effect, although Jansook expressly discloses that their composition consists of the specifically recited elements, and thus by definition necessarily excludes dexamethasone enol aldehyde, such a U.S. Patent granted to Applicant would therefore exclude Jansook from actually making and using a composition that contains less than 0.5% dexamethasone enol aldehyde. Jansook would thus be excluded from the very composition that they expressly disclose in no uncertain terms is their invention. 
3. Although Jansook’s expressly taught F1 composition in fact anticipates the instantly claimed composition, with an abundance of courtesy towards Applicant and the case that they are presenting, the claims have been rejected under 35 USC 103 rather than under 35 USC 102, under the presumption that perhaps there could be some trace amounts of dexamethasone enol aldehyde present in the Jansook composition as Applicant asserts, which trace amounts are not precisely known. Perhaps the Office is being overly and unreasonably courteous. In either case, however, Applicant certainly bears the burden now of proving that the Jansook composition is somehow not actually the composition being expressly disclosed, but rather must necessarily be a different composition that must contain more than 0.5 wt% dexamethasone enol aldehyde based on the weight of the dexamethasone. Applicant has not met this required burden.  
4. Jansook discloses that their compositions contain 1.5 % dexamethasone, i.e. 15 mg/ml dexamethasone. Hence, Applicant must establish clear and unequivocal hard evidence that Jansook’s compositions must necessarily contain more than 0.5% by weight of dexamethasone enol aldehyde based on the weight of the dexamethasone. Specifically, Applicant must prove that Jansook’s compositions necessarily contain more than 0.0075 wt% dexamethasone enol aldehyde based on the weight of the composition. In Table 4, for Formula F1, the initial amount of dexamethasone recorded at time zero is 14.13 ± 0.23 mg/ml at 25C and 14.47 ±0.71 mg/ml at 40C. This is the amount of dexamethasone in the final sterile composition after the autoclave heating process, and thus when, according to Applicant, the dexamethasone enol aldehyde has been generated. Within the margin of error, the amount of dexamethasone, i.e. 14.47 ±0.71 mg/ml, i.e. thus 13.76-15.00 mg/ml, which thus includes 15.00 mg/ml, which is precisely the exact same amount of dexamethasone put into the composition. If the composition contains 15.00 mg/ml dexamethasone before autoclave and 15 mg/ml dexamethasone after autoclave, then obviously no dexamethasone enol aldehyde is being generated at all. Even if the other end of the range is considered, and assuming, arguendo, that the initial amount of the dexamethasone is in fact 13.76 mg/ml, the only conclusion that could be reached is that the amount of dexamethasone before autoclave is 15.00 mg/ml, and the amount of dexamethasone after autoclave is 13.76 mg/ml. Hence, 1.24 mg/ml of the initial amount of dexamethasone has somehow disappeared. Even assuming, arguendo, that this amount of dexamethasone has all been converted to degradation by-products, Applicant has not established that all or even most of the degradation by-products are necessarily dexamethasone enol aldehyde. In looking at the bigger picture, though, within the margin or error, the amount of dexamethasone can be the very same before and after autoclave, i.e. 15 mg/ml, or 1.5%.
5. Further, it is also noted that Jansook’s formula F1 contains PVP, whereas Applicant’s test formulas do not. On page 7 of the present response, Applicant reports that the test compositions they employed for the determination of dexamethasone degradation products contained dexamethasone, gamma-cyclodextrin, poloxamer 407, benzalkonium chloride, disodium edetate, and sodium chloride, but not PVP. Applicant has not shown that PVP has no dexamethasone stabilizing effect during the autoclave process, which could account for significant differences in what Applicant observes in their tests compared to the reality of the Jansook compositions.
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617